PER CURIAM:
Ann C. Morrill appeals the district court’s order dismissing her qui tarn action, under the False Claims Act. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Morrill v. Johns Hopkins Univ., No. CA-02-3891-1-CCB (D. Md. filed Oct. 29, 2004 *928& entered Nov. 1, 2004). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED